MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Petitioners seek review of the Board of Immigration Appeals’ (“BIA”) decision, dated September 29, 2006, denying petitioners’ second motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2).
The regulations provide that “a party may file only one motion to reopen ...” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioners’ second motion to reopen. See id.; see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003). Petitioners have failed to identify any issue sufficiently substantial to warrant further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.